

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is made and entered into this
11th day of January, 2012, by and among Blue Star Entertainment, Inc., a Texas
corporation (hereinafter referred to as “Blue Star” or “Company”), Thanasi
Mantas, an individual (the “Seller”), PNYX Limited Partnership, a Texas limited
partnership (“PNYX”), RCI Dining Services (Inwood), Inc. (“RCI Inwood” or the
“Purchaser”) and RCI Holdings, Inc., a Texas corporation (“RCI Holdings”).  The
Company, Seller, Purchaser, PNYX and RCI Holdings are sometimes hereinafter
collectively referred to as the “Parties”.


WHEREAS, the Parties hereto (except for RCI Holdings), as well as Green Star,
Inc., (“Green Star”), Fine Dining Club, Inc. (“Fine Dining”), RCI Dining
Services (Stemmons), Inc. (“RCI Stemmons”), RCI Dining Services (Stemmons 2),
Inc. (“RCI Stemmons 2”) and Adelphi Group Ltd. (“Adelphi”) previously entered
into a Stock Purchase Agreement on or about November 18, 2011 (the “Prior
Agreement”);


WHEREAS, the Prior Agreement was amended on or about December 28, 2011;


WHEREAS, the Parties hereto wish to terminate the Prior Agreement, as amended,
and enter into this Agreement on the terms and conditions as set forth herein;


WHEREAS, by their execution hereof the Parties hereby terminate the Prior
Agreement and enter into this Agreement on the terms and conditions set forth
herein;


WHEREAS, the Seller owns 100% of the shares of common stock of Blue Star;


WHEREAS, Blue Star holds a license to operate an adult cabaret at 1449 Inwood
Road, Dallas, Texas 75247 (the “Blue Star Premises”) pursuant to a Sexually
Oriented Business license issued by the city of Dallas for 1449 Inwood Road,
Dallas, Texas;


WHEREAS, PNYX owns the real property commonly known as1449 Inwood Road, Dallas,
Texas 75247, and the improvements, including building and fixtures, located on
the properties (collectively, the “PNYX Real Property”) as more fully described
on Exhibit “A” attached hereto;


WHEREAS, the Seller desires to sell his shares of common stock of Blue Star to
RCI Inwood all on the terms and conditions set forth herein;


WHEREAS, the acquisitions of 100% of the shares of common stock of Blue Star by
RCI Inwood will sometimes be referred to herein as the “Acquisition”.


WHEREAS, in connection with this Acquisition, PNYX desires to sell the PNYX Real
Property to RCI Holdings, a wholly owned subsidiary of Rick’s Cabaret
International, Inc. (“Rick’s”), free and clear of all liens, claims or
encumbrances; and


WHEREAS, RCI Holdings desires to purchase the PNYX Real Property from PNYX.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE I
PURCHASE AND SALE OF THE SHARES


Section 1.1          Sale of the Blue Star Shares.  Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Seller hereby agrees
to sell, transfer, convey and deliver to RCI Inwood all of the shares of common
stock of Blue Star, free and clear of all encumbrances, which represents all of
the outstanding capital stock of Blue Star (the “Blue Star Shares” or “Shares”),
and shall deliver to RCI Inwood stock certificates representing the Blue Star
Shares, duly endorsed to RCI Inwood.


Section 1.2          Purchase Price.  As consideration for the purchase of the
Blue Star Shares the Purchaser shall pay to Seller $500,000 (the “Purchase
Price”) pursuant to a promissory note (the “Blue Star Note” or the “Purchaser’s
Note”) executed by RCI Inwood .


The Blue Star Note shall bear interest, initially, at the rate of five and
one-half percent (5 ½%) per annum, the terms and conditions of which are as
follows:



 
(a) 
Payments of interest only for months one (1) through twelve (12);




 
(b) 
Thereafter, one hundred and nineteen (119) equal monthly installments of 
principal and interest, based upon a fifteen (15) year amortization schedule,
with a balloon payment of all outstanding principal and interest due thereon on
the one hundred and thirty second (132nd) month from the date of execution of
the Purchaser’s Note, provided however, that the payee will have a one time
right, effective the sixty- first (61st) month after the date of execution of
the Purchaser’s Note, to adjust the existing interest rate from five and
one-half percent (5.5%) to prime plus two and one-half percent (2.5%), but in no
event to exceed nine percent (9%) per annum;



The Blue Star Note shall contain, among other usual and customary default
provisions, the following default provisions:


A.           A default under the PNYX Promissory Note (as defined in Section
2.3(i) below) will be deemed to be a default under the Blue Star Note; and


B.           In the event that RCI Holdings or any of its affiliates, directly
or indirectly, acquire any interest in any real property located within a 1,000
foot radius of the PNYX Real Property and an application or “prospective”
application for a sexually oriented business license for the acquired property
is or has been filed with the City of Dallas, then such event will be deemed a
default under the Blue Star Note.


The Blue Star Note shall also contain a provision that in the event that RCI
Inwood is notified that there is a cause to suspend, revoke or not renew its
then existing sexually oriented business license then they shall give written
notice of same to Seller within ten (10) days and will undertake to keep Seller
informed regarding the actions taken by RCI Inwood.
 
 
Stock Purchase Agreement - Page 2

--------------------------------------------------------------------------------

 


ARTICLE II
CLOSING


Section 2.1          The Closing.  The closing of the transactions contemplated
by this Agreement shall take place on the later of February 1, 2012 (the
“Closing”), or five (5) business days after the Purchaser has obtained all
required approvals and authorizations for, if Purchaser so elects, a sexually
oriented business license issued by the City of Dallas, Texas for 1449 Inwood
Road to operate an adult cabaret featuring adult topless entertainment by Blue
Star after a revised application has been filed to reflect the sale of shares to
RCI  Inwood (the “Closing Date”). With the assistance of Seller and Seller’s
counsel, Purchaser shall have filed the necessary revised applications or the
requests with the TABC and/or the City of Dallas and shall diligently pursue
same.  The Closing will take place at the law office of Axelrod, Smith &
Kirshbaum, 5300 Memorial Drive, Suite 700, Houston, Texas, 77007, or at such
other place as agreed upon among the parties hereto.  Notwithstanding the
foregoing, in the event that the Purchaser is unable to obtain the approval and
authorizations as set forth herein by February 15, 2012, then either party
hereto may terminate this Agreement by giving written notice to the other
parties as provided for in Section 12.2, and this Agreement shall be of no
further force or effect.


Section 2.2         Delivery and Execution.  At the Closing: (a) the Seller
shall deliver to RCI Inwood certificates evidencing the Blue Star Shares, free
and clear of any liens, claims, equities, charges, options, rights of first
refusal or encumbrances, duly endorsed to the Purchaser or accompanied by duly
executed stock powers in form and substance satisfactory to the Purchaser
against delivery by the Purchaser to the Seller of payment in an amount equal to
the Purchase Price of the Blue Star Shares being purchased in the manner set
forth in Section 1.2 above; and (b) the Related Transactions (as defined below)
shall be consummated concurrently with the Closing.


Section 2.3         Related Transactions.  In addition to the purchase and sale
of the Shares, the following actions must take place contemporaneously at the
Closing (collectively, the "Related Transactions"):


 
(i)
Sale of the PNYX Real Property.  At the Closing, PNYX shall sell, transfer,
convey and deliver by Special Warranty Deed, which will convey good and
marketable title to the PNYX Real Property to RCI Holdings, free and clear of
liens, claims and encumbrances.  As consideration for the purchase of the PNYX
Real Property, RCI Holdings shall pay to PNYX at Closing (x) $500,000 by
cashier’s check, certified funds, or wire transfer and (y) $2,000,000 pursuant
to a Promissory Note (the “PNYX Promissory Note”) executed by and obligating RCI
Holdings, bearing interest, initially, at the rate of five and one-half percent
(5.5%) per annum, the terms and conditions of which are as follows:


 
(a) 
Payments of interest only for months one (1) through twelve (12);

 
 
 Stock Purchase Agreement - Page 3

--------------------------------------------------------------------------------

 



 
(b) 
Thereafter, one hundred and nineteen (119) equal monthly installments of 
principal and interest, based upon a fifteen (15) year amortization schedule,
with a balloon payment of all outstanding principal and interest due thereon on
the one hundred and thirty second (132nd) month from the date of execution of
the PNYX Promissory Note, provided however, that




 
(1) 
The payee will have a one time right, effective the sixty-first (61st) month
after the date of execution of the PNYX Promissory Note, to adjust the existing
interest rate from five and one-half percent (5.5%) to prime plus two and
one-half percent (2.5%), but in no event to exceed nine percent (9%) per annum;




 
(2) 
At the end of the forty-eighth (48th) month, the payee will have the right, with
one hundred and eighty (180) days notice to the maker, to require a principal
draw down payment of $500,000 (the “Initial Draw Down”); and




 
(3) 
Thirty-six (36) months after the payment of the Initial Draw Down of principal,
the payee will have the right, with one hundred and eighty (180) days notice to
the maker, to require an additional principal draw down payment  of $500,000.



In the event that any draw down principal payments are made, then the monthly
principal and interest payments due thereafter will be adjusted to reflect the
then outstanding principal balance of the PNYX Promissory Note.  The initial
monthly payment for the PNYX Promissory Note shall be due thirty (30) days after
the date of Closing of the Acquisition, with each subsequent monthly payment due
thereafter.


The PNYX Promissory Note shall be secured by the PNYX Real Property as well as
the Blue Star Shares.  In addition, the PNYX Promissory Note shall contain,
among other usual and customary default provisions, the following default
provisions:


(A)    A default under the the Purchaser’s Note will be deemed to be a default
under the PNYX Promissory Note; and


(B)     In the event that RCI Holdings or any of its affiliates directly or
indirectly acquire any interest in any real property located within a 1,000 foot
radius of the PNYX Real Property and an application or “prospective” application
for a sexually oriented business license for the acquired property is or has
been filed with the City of Dallas, then such event will be deemed a default
under the PNYX Promissory Note and the Purchaser’s Note.

 
Stock Purchase Agreement - Page 4

--------------------------------------------------------------------------------

 


 
The PNYX Promissory Note shall also contain a provision that in the event
that  RCI Inwood is notified that there is a cause to suspend, revoke or not
renew its then existing sexually oriented business license then they shall give
written notice of same to Seller within ten (10) days and will undertake to keep
Seller informed regarding the actions taken by RCI Inwood.



 
(ii)
PNYX and RCI Holdings shall execute the Real Estate Purchase Agreement, which
will provide for the terms and conditions for the conveyance of good and
marketable title of the PNYX Real Property, which Real Estate Purchase Agreement
will be submitted to a title company mutually acceptable to RCI Holdings and
PNYX.



 
(iii)
Covenant Not to Compete.  As partial consideration for the Purchaser entering
into this Agreement, the Seller shall enter into a Non-Competition Agreement
pursuant to the terms of which the Seller will agree for a period of five (5)
years not to compete, either directly or indirectly, with the Purchaser or Blue
Star or any of their affiliates, by owning, participating or operating an
establishment featuring live female nude or semi-nude adult entertainment,
whether serving alcoholic beverages or not, within Dallas County and all
contiguous counties thereto, including the PNYX  Real Property.  A copy of the
form of Non-Competition Agreement is attached hereto as Exhibit 2.3(iii).



 
(iv)
Termination of Existing Lease Agreements.  Any lease agreements relating to the
PNYX Real Property will be terminated at Closing.  All rights of Lessor under
any such lease agreements shall remain Lessor’s sole property and likewise all
liabilities under any such lease agreements shall remain Lessor’s sole
obligation.



ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER AND BLUE STAR


The Seller and Blue Star hereby represent and warrant to the Purchaser as
follows:


Section 3.1.         Organization, Good Standing and Qualification.


(a)         Blue Star (i) is a Texas corporation duly organized, validly
existing and in good standing under the laws of the state of Texas, (ii) has all
requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Seller, the Purchaser or Blue Star.

 
Stock Purchase Agreement - Page 5

--------------------------------------------------------------------------------

 

(b)           At Closing, the authorized capital stock of Blue Star consists of
1,000 shares of common stock, no par value, of which 1,000 shares are validly
issued and outstanding.  There are no shares of preferred stock authorized or
issued and there is no other class of capital stock authorized or issued by Blue
Star.  All of the issued and outstanding shares of common stock of Blue Star are
owned by the Seller and are fully paid and non-assessable.  None of the Blue
Star Shares issued are in violation of any preemptive rights.  Blue Star has no
obligation to repurchase, reacquire, or redeem any of its outstanding capital
stock.  There are no outstanding securities convertible into or evidencing the
right to purchase or subscribe for any shares of capital stock of Blue Star,
there are no outstanding or authorized options, warrants, calls, subscriptions,
rights, commitments or any other agreements of any character obligating Blue
Star to issue any shares of its capital stock or any securities convertible into
or evidencing the right to purchase or subscribe for any shares of such stock,
and there are no agreements or understandings with respect to the voting, sale,
transfer or registration of any shares of capital stock of Blue Star.


Section 3.3          Ownership of the Shares.  The Seller owns, beneficially and
of record, all of the Shares, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, or encumbrances.


Section 3.4          Authorization.  All corporate action on the part of Blue
Star necessary for the authorization, execution, delivery and performance of
this Agreement by Blue Star has been taken or will be taken prior to the
Closing.  Blue Star has the requisite corporate power and authority to execute,
deliver and perform this Agreement.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute a valid and binding
obligation of Blue Star, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, and other
similar laws of general application relating to or affecting creditors’ rights
and to general equitable principles.


Section 3.5          No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by Blue Star does not:  (i) conflict with,
violate, or constitute a breach of or a default under any other outstanding
agreements or the charter or bylaws of Blue Star, (ii) result in the creation or
imposition of any lien, claim, or encumbrance of any kind upon the Shares, or
(iii) require any authorization, consent, approval, exemption, or other action
by or filing with any third party or Governmental Authority under any provision
of:  (a) any applicable Legal Requirement, or (b) any credit or loan agreement,
promissory note, or any other agreement or instrument to which the Seller or
Blue Star is a party or by which the Shares may be bound or affected.  For
purposes of this Agreement, "Governmental Authority" means any foreign
governmental authority, the United States of America, any state of the United
States, and any political subdivision of any of the foregoing, and any agency,
department, commission, board, bureau, court, or similar entity, having
jurisdiction over the parties hereto or their respective assets or
properties.  For purposes of this Agreement, "Legal Requirement" means any law,
statute, injunction, decree, order or judgment (or interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.


Section 3.6          Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority or
any other person or entity is required on the part of the Seller or Blue Star in
connection with the execution and delivery by the Seller or Blue Star of this
Agreement or the consummation and performance of the transactions contemplated
hereby.

 
Stock Purchase Agreement - Page 6

--------------------------------------------------------------------------------

 


Section 3.7         Pending Claims.   Except as set forth in Exhibit 3.7, there
is no claim, suit, arbitration, investigation, action, litigation or other
proceeding, whether judicial, administrative or otherwise, now pending or, to
the Seller’s or Blue Star’s knowledge, contemplated or threatened against the
Seller or Blue Star before any court, arbitration, administrative or regulatory
body or any governmental agency which may result in any judgment, order, award,
decree, liability or other determination which will or could reasonably be
expected to have any material effect upon the Seller or Blue Star or the
transfer by the Seller to the Purchaser of the Shares under this Agreement, nor
is there any basis known to the Seller or Blue Star for any such action.  No
litigation is pending, or, to the Seller’s or Blue Star’s knowledge, threatened
against the Seller or Blue Star, or their assets or properties which seeks to
restrain or enjoin the execution and delivery of this Agreement or any of the
documents referred to herein or the consummation of any of the transactions
contemplated thereby or hereby.  Neither the Seller nor Blue Star is subject to
any judicial injunction or mandate or any quasi-judicial or administrative order
or restriction directed to or against them or which would affect Blue Star or
the Shares to be transferred under this Agreement.


Section 3.8          Taxes.  Blue Star has timely and accurately prepared and
filed all federal, state, foreign and local tax returns and reports required to
be filed prior to such dates and have timely paid all taxes shown on such
returns as owed for the periods of such returns, including all sales taxes and
withholding or other payroll related taxes shown on such returns.  Blue Star is
not delinquent in the payment of any tax or governmental charge of any
nature.  The Seller has no knowledge of any liability for any tax to be imposed
by any taxing authorities as of the date of this Agreement and as of the Closing
that is not adequately provided for.  No assessments or notices of deficiency or
other communications have been received by the Seller or Blue Star with respect
to any tax return which has not been paid, discharged or fully reserved against
and no amendments or applications for refund have been filed or are planned with
respect to any such return.  None of the federal, state, foreign and local tax
returns of Blue Star has been audited by any taxing authority.  The Seller has
no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) of any nature whatsoever, whether pending
or threatened against Blue Star for any period, nor of any basis for any such
assessment, adjustment or contingency.  There are no agreements between Blue
Star and any taxing authority, including, without limitation, the Internal
Revenue Service, waiving or extending any statute of limitations with respect to
any tax return.


Section 3.9          Financial Statements.  The Seller and Blue Star has or will
deliver to the Purchaser the unaudited balance sheets of Blue Star as of
September 30, 2011, together with the related unaudited statements of income,
for the periods then ended (collectively referred to as the “Financial
Statements”). Such Financial Statements, including the related notes, are in
accordance with the books and records of Blue Star and fairly represent the
financial position of Blue Star and the results of operations and changes in
financial position of Blue Star as of the dates and for the periods indicated,
in each case in conformity with generally accepted accounting principles applied
on a consistent basis.  Except as, and to the extent reflected or reserved
against in the Financial Statements, Blue Star, as of the date of the Financial
Statements, has no material liability or obligation of any nature, whether
absolute, accrued, continued or otherwise, not fully reflected or reserved
against in the Financial Statements.

 
Stock Purchase Agreement - Page 7

--------------------------------------------------------------------------------

 


Section 3.10        No Material Adverse Change.  Since the dates of the
Financial Statements, Blue Star has conducted its business in the ordinary
course, consistent with past practice, and there has been no (i) change that has
had or would reasonably be expected to have a material adverse effect upon the
assets, properties or business or the financial condition or other operations of
Blue Star; (ii) acquisition or disposition of any material asset by Blue Star or
any contract or arrangement therefore, otherwise then for fair value in the
ordinary course of business; (iii) material change in Blue Star’s accounting
principles, practices or methods; (iv) incurrence of any material indebtedness
or lending of money to any person or entity; (v) acceleration, termination,
modification or cancellation or any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) involving more than
$5,000, either individually or in the aggregate to which Blue Star is a party;
or (vi) delay or postponement in the payment of any accounts payable or other
liabilities.


Section 3.11        Labor Matters. Blue Star is not a party or otherwise subject
to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against Blue Star any labor
disputes, strikes or work stoppages.  To the best of Seller’s and Blue Star’s
knowledge, Blue Star is in compliance with all federal and state laws respecting
employment and employment practices, terms and conditions of employment and
wages and hours, and, to their knowledge, is not engaged in any unfair labor
practices.  Neither Blue Star nor the Seller is aware of any claim of alleged
misclassification of entertainers as independent contractors by any individual
or government agency.  Blue Star is not a party to any written or oral contract,
agreement or understanding for the employment of any officer, director or
employee of Blue Star.


Section 3.12       Compliance with Laws.  Blue Star is, and at all times prior
to the date hereof has been in compliance with all statutes, orders, rules,
ordinances and regulations applicable to it or to the ownership of its assets or
the operation of its businesses, except for failures to be in compliance that
would not have a material adverse effect on the business, properties, condition
(financial or otherwise) or prospects of such company.  Neither the Seller nor
Blue Star has any basis to expect, nor has is received, any order or notice of
any such violation or claim of violation of any such statute, order, rule,
ordinance or regulation by such company.  Exhibit 3.12 sets forth all licenses
and permits held by Blue Star used in the operation of its businesses, all of
which are in good standing and in effect as of the Closing Date.  These licenses
and permits represent all of the licenses and permits required by Blue Star for
the operation of its business.


Section 3.13        Title to Properties; Encumbrances.  Blue Star has good and
marketable title to all of its properties and assets, real and personal,
tangible and intangible, that are material to the condition (financial or
otherwise), business, operations or prospects of such company, free and clear of
all mortgages, claims, liens, security interests, charges, leases, encumbrances
and other restrictions of any kind and nature, except (i) as disclosed in the
Financial Statements of the Company, (ii) statutory liens not yet delinquent,
and (iii) such liens consisting of zoning or planning restrictions,
imperfections of title, easements and encumbrances, if any, as do not materially
detract from the value or materially interfere with the present use of the
property or assets subject thereto or affected thereby.   At the time of
Closing, the assets of Blue Star will include, but will not be limited to, the
assets set forth in the Company’s 2010 corporate income tax return, along with
all equipment and fixtures located on the Blue Star Premises as of the Closing
Date.

 
 Stock Purchase Agreement - Page 8

--------------------------------------------------------------------------------

 


Section 3.14       No Liabilities.  As of the Closing Date, Blue Star does not
and will not have any obligation or liability (contingent or otherwise) or
unpaid bill to any third party except as expressly set forth herein
in Exhibit 3.7 and Article X.


Section 3.15        Contracts and Leases.  Except as disclosed on Exhibit 3.15,
Blue Star does not (i) have any leases of personal property relating to the
assets of such company, whether as lessor or lessee and (ii) have any
contractual or other obligations relating to the assets of such company, whether
written or oral.  Blue Star has not given any power of attorney to any person or
organization for any purpose relating to the business or assets of such
company.  Blue Star has an existing real estate lease agreement with PNYX
covering the real property located at 1449 Inwood Road, Dallas, Texas
75247.  Blue Star shall provide to the Purchaser prior to Closing each and every
contract, lease or other document relating to its assets to which it is subject
or is a party or a beneficiary.  To the Seller’s and Blue Star’s knowledge, such
contracts, leases or other documents are valid and in full force and effect
according to their terms and constitute legal, valid and binding obligations of
Blue Star and the other respective parties thereto and are enforceable in
accordance with their terms. The Seller and Blue Star have no knowledge of any
default or breach under such contracts, leases or other documents or of any
pending or threatened claims under any such contracts, leases or other
documents.  Neither the execution of this Agreement, nor the consummation of all
or any of the transactions contemplated under this Agreement, will constitute a
breach or default under any such contracts, leases or other documents which
would have a material adverse effect on the financial condition of Blue Star or
the Blue Star Premises after Closing.


Section 3.16        No Pending Transactions.  Except for the transactions
contemplated by this Agreement and the Related Transactions contemplated in
Section 2.3 herein, neither the Seller nor  Blue Star is a party to or bound by
or the subject of any agreement, undertaking, commitment or discussions or
negotiations with any person that could result in: (i) the sale, merger,
consolidation or recapitalization of Blue Star; (ii) the sale of any of the
assets of Blue Star; (iii) the sale of any outstanding capital stock or other
securities of Blue Star; (iv) the acquisition by Blue Star of any operating
business or the capital stock of any other person or entity; (v) the borrowing
of money; (vi) any agreement with any of the respective officers, managers or
affiliates of Blue Star; or (vii) the expenditure of more than $5,000, in the
aggregate, or the performance by Blue Star extending for a period more than one
year from the date hereof, other than in the ordinary course of business.


Section 3.17       Material Agreements; Action.    Except for the transactions
contemplated by this Agreement and the Related Transactions contemplated in
Section 2.3 herein, there are no material contracts, agreements, commitments,
understandings or proposed transactions, whether written or oral, to which the
Seller or Blue Star are a party or by which they are bound that involve or
relate to (i) any of the respective officers, directors or stockholders of Blue
Star or (ii) covenants of the Seller or Blue Star not to compete in any line of
business or with any person in any geographical area or covenants of any other
person not to compete with Blue Star in any line of business or in any
geographical area.

 
 Stock Purchase Agreement - Page 9

--------------------------------------------------------------------------------

 


Section 3.18        Insurance Policies.  Copies of all insurance policies
maintained by Blue Star will be delivered to the Purchaser prior to
Closing.  The policies of insurance held by Blue Star are in such amounts, and
insure against such losses and risks, as Blue Star reasonably deems appropriate
for its property and business operations.  All such insurance policies are in
full force and effect, and all premiums due thereon have been paid.  Valid
policies for such insurance will be outstanding and duly in force at all times
prior to the Closing.


Section 3.19        No Default.  Neither the Seller nor Blue Star is in default
under any term or condition of any instrument evidencing, creating or securing
any indebtedness of Blue Star, and there has been no default in any material
obligation to be performed by the Seller or Blue Star under any other contract,
lease, agreement, commitment or undertaking to which Blue Star is a party or by
which it or its assets or properties are bound, nor has the Seller or Blue Star
waived any material right under any such contract, lease, agreement, commitment
or undertaking.


Section 3.20        Books and Records.  The books of account, minute books,
stock record books and other records of Blue Star, all of which will be made
available to the Purchaser prior to Closing, are and will be accurate and
complete and have been maintained in accordance with sound business
practices.  Upon Closing, all books and records will be in the possession of the
Purchaser.


Section 3.21        Banks and Brokerage Accounts.  Exhibit 3.21 sets forth (a) a
true and complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which Blue Star has an
account or safe deposit box or maintains a banking, custodial, trading or other
similar relationship, and (b) a true and complete list and description of each
such account, box and relationship, indicating in each case the account number
and the names of the respective officers, employees, agents or other similar
representatives having signatory power with respect thereto.


Section 3.22        Environmental.  To the best of the Seller’s and Blue Star’s
knowledge, the Blue Star Premises is not in violation of any state, local or
federal statutes, laws, regulations, ordinances or rules pertaining to health or
the environment requirements affecting the Blue Star Premises. Neither the
Seller nor Blue Star has received any citation, directive, letter or other
communication, written or oral, or any notice of any proceeding, claim or
lawsuit relating to any environmental issue arising out of the ownership or
occupation of the Blue Star Premises, and there is no basis known to the Seller
or Blue Star for any such action.

 
Stock Purchase Agreement - Page 10

--------------------------------------------------------------------------------

 


Section 3.23        Notices.  Neither the Seller nor Blue Star or any
representative of the Seller or Blue Star have received any written notice (i)
from any insurance companies, governmental agencies or from any other parties of
any condition, defects or inadequacies with respect to the Blue Star Premises
which, if not corrected, would result in termination of insurance coverage or
increase its cost, (ii) from any governmental agencies or any other third
parties with respect to any violations of any building codes and/or zoning
ordinances or any other governmental laws, regulations or orders affecting the
Blue Star Premises, including, without limitation, the Americans With
Disabilities Act, (iii) of any pending or threatened condemnation proceedings
with respect to the Blue Star Premises, or (iv) of any proceedings which could
or would cause the change, redefinition or other modification of the zoning
classification of the Blue Star Premises.


Section 3.24        Proceedings Relating to the Blue Star Premises.  Except as
set forth in Exhibit 3.24, there is no pending, or to the best knowledge of the
Seller or Blue Star or any representative of the Seller or Blue Star,
contemplated or threatened judicial, municipal or administrative proceedings
with respect to, or in any manner affecting the  Blue Star Premises or any
portion thereof, including, without limitation, proceedings for or involving
tenant evictions, collections, condemnations, eminent domain, alleged building
code or zoning violations, personal injuries or property damage alleged to have
occurred on the Blue Star Premises or by reason of the use and operation of the
Blue Star Premises, or written notice of any attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief laws pending or threatened against the Seller or Blue Star or the
Blue Star Premises itself, or the taking of the Blue Star Premises for public
needs.


Section 3.25        Public Improvements.  None of the Seller, the Company or any
representative of the Seller or the Company has knowledge of any existing or
proposed public improvements which involve or which may result in any charge
being levied or assessed against the Blue Star Premises or which will or could
result in the creation of any lien upon the Blue Star Premises or any part
thereof.


Section 3.26        Certificates.  To the best knowledge of the Seller, the
Company or any representative of the Seller or the Company, all certificates of
occupancy, licenses, permits, authorizations and approvals required by law or by
any governmental authority having jurisdiction over the Blue Star Premises have
been obtained and are in full force and effect.


Section 3.27        Material Defect.  To the best knowledge of the Seller, the
Company or any representative of the Seller or the Company, there are no
material defects to the Blue Star Premises which have not been disclosed in
writing to the Purchaser.


Section 3.28        Flooding.  To the best knowledge of the Seller or the
Company or any representative of the Seller or the Company, no flooding has
occurred on the Blue Star Premises.


Section 3.29        Necessary Permits and Licenses.  Except for a sexually
oriented business license issued by the City of Dallas, Texas for 1449 Inwood
Road to operate an adult cabaret by Blue Star after a revised application has
been filed to reflect the sale of shares to RCI Inwood, there are no other
specialized licenses or permits required to allow the Purchaser to operate,
conduct and manage its business in a manner identical to the operation, conduct
and management presently conducted on the Blue Star Premises.

 
 Stock Purchase Agreement - Page 11

--------------------------------------------------------------------------------

 


Section 3.30        Disclosure.  No representation or warranty of the Seller or
Blue Star contained in this Agreement (including the exhibits hereto) contains
any untrue statement or omits to state a material fact necessary in order to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not misleading.


Section 3.31        Employee Benefit Plans.  Blue Star is not a party to any
employee-benefit plan.


Section 3.32       Brokerage Commission.  No broker or finder has acted on
behalf of the Seller or Blue Star in connection with this Agreement or the
transactions contemplated hereby and no person is entitled to any brokerage or
finder’s fee or compensation in respect thereto based in any way on agreements,
arrangements or understandings made by or on behalf of the Sellers or Blue Star.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE SELLER


The Seller hereby makes the following representations and warranties to the
Purchaser, which representations and warranties shall be true and correct on the
date hereof and on and as of the Closing Date:


Section 4.1          Ownership of the Shares.  The Seller owns, beneficially and
of record, all of the Shares, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, or encumbrances.  The Seller has the
unrestricted right and power to transfer, convey and deliver full ownership of
the Shares without the consent or agreement of any other person and without any
designation, declaration or filing with any governmental authority.  Upon the
transfer of the Shares to the Purchaser as contemplated herein, the Purchaser
will receive good and valid title thereto, free and clear of any liens, claims,
equities, charges, options, rights of first refusal, encumbrances or other
restrictions (except those imposed by applicable securities laws).


Section 4.2          Authorization.  The Seller represents that he is a person
of full age of majority, with full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by and for
himself and his spouse.  All action on the part of the Seller necessary for the
authorization, execution, delivery and performance of this Agreement by him has
been taken, or will be taken by him prior to the Closing Date.  This Agreement,
when duly executed and delivered in accordance with its terms, will constitute
legal, valid and binding obligations of the Seller enforceable against him in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.

 
Stock Purchase Agreement - Page 12

--------------------------------------------------------------------------------

 

Section 4.3          Consents.  No consent, approval or authorization of, or
designation, declaration or filing with, any other person or entity (other than
governmental entities) is required on the part of the Seller in connection with
the execution and delivery by the Seller of this Agreement or the consummation
and performance of the transactions contemplated hereby.


Section 4.4          No Solicitation or Pending Transactions.  Except for the
transactions contemplated by this Agreement, the Seller is not a party to or
bound by or the subject of any agreement, undertaking, commitment or discussions
or negotiations with any person that could result in the sale of any of the
Shares.  The Seller agrees that from the date of his execution of this Agreement
until the Closing Date, he will not offer to sell or solicit any offer to
purchase or engage in any discussions or activities of any nature whatsoever,
directly or indirectly, involving in any manner the actual or potential sale,
transfer, encumbrance, pledge, collateralization or hypothecation of the Shares,
or any assets of Blue Star.  The Seller hereby agrees to advise the Purchaser of
any contact from any third party regarding the acquisition of the Shares or
other investment in Blue Star, or of any contact which would relate to the
transactions contemplated by this Agreement.


Section 4.5          Disclosure.  No representation or warranty of the Seller
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein in light of the circumstances under which they were made, not
misleading.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER AND RCI HOLDINGS


The Purchaser and RCI Holdings hereby represent and warrant to the Seller and
the Company as follows:


Section 5.1          Organization, Good Standing and Qualification.  The
Purchaser and RCI Holdings (i) is an entity duly organized, validly existing and
in good standing under the laws of the state of Texas, (ii) has all requisite
power and authority to carry on its business, and (iii) is duly qualified to
transact business and is in good standing in all jurisdictions where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to do so would not have a
material adverse effect to the Purchaser.


Section 5.2          Authorization.  All corporate action on the part of each of
the Purchaser and RCI Holdings necessary for the authorization, execution,
delivery and performance of this Agreement by it has been taken and will be
taken prior to Closing.  The Purchaser and RCI Holdings have the requisite
corporate power and authority to execute, deliver and perform this
Agreement.  This Agreement, when duly executed and delivered in accordance with
its terms, will constitute legal, valid, and binding obligations of the
Purchaser enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, and other similar laws affecting creditors'
rights generally or by general equitable principles.

 
Stock Purchase Agreement - Page 13

--------------------------------------------------------------------------------

 
 
Section 5.3          No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by each of the Purchaser and RCI Holdings does
not: (i) conflict with, violate, or constitute a breach of or a default under or
(ii) require any authorization, consent, approval, exemption, or other action by
or filing with any third party or Governmental Authority under any provision
of:  (a) any applicable Legal Requirement, or (b) any credit or loan agreement,
promissory note, or any other agreement or instrument to which the Purchaser is
a party.


Section 5.4         Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any Governmental Authority or any
other person or entity is required on the part of either of the Purchaser and
RCI Holdings in connection with the execution and delivery by the Purchaser of
this Agreement or the consummation and performance of the transactions
contemplated hereby other than as required under the federal securities laws.


Section 5.5          Disclosure.  No representation or warranty of either of the
Purchaser and RCI Holdings contained in this Agreement (including the exhibits
hereto) contains any untrue statement or omits to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading.


Section 5.6         Brokerage Commission.  No broker or finder has acted on
behalf of the Purchaser and RCI Holdings in connection with this Agreement or
the transactions contemplated hereby, and no person is entitled to any brokerage
or finder’s fee or compensation in respect thereto based in any way on
agreements, arrangements or understandings made by or on behalf of the
Purchaser.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
OF PNYX


PNYX hereby represents and warrants to the Purchaser and RCI Holdings as
follows:


Section 6.1          Organization, Good Standing and Qualification.  PNYX  (i)
is a Texas limited partnership duly organized, validly existing and in good
standing under the laws of the state of Texas, (ii) has all requisite power and
authority to carry on its business, and (iii) is duly qualified to transact
business and is in good standing in all jurisdictions where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, except where the failure to do so would not have a material
adverse effect to PNYX.


Section 6.2          Authorization.  All action on the part of PNYX necessary
for the authorization, execution, delivery and performance of this Agreement by
it has been taken and will be taken prior to Closing.  PNYX has the requisite
power and authority to execute, deliver and perform this Agreement.  This
Agreement, when duly executed and delivered in accordance with its terms, will
constitute legal, valid, and binding obligations of PNYX enforceable against it
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, and other similar laws affecting creditors' rights generally or by
general equitable principles.

 
 Stock Purchase Agreement - Page 14

--------------------------------------------------------------------------------

 
 
Section 6.3          No Breaches or Defaults.  The execution, delivery, and
performance of this Agreement by PNYX does not: (i) conflict with, violate, or
constitute a breach of or a default under or (ii) require any authorization,
consent, approval, exemption, or other action by or filing with any third party
or Governmental Authority under any provision of:  (a) any applicable Legal
Requirement, or (b) any credit or loan agreement, promissory note, or any other
agreement or instrument to which PNYX is a party.


Section 6.4         Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any Governmental Authority or any
other person or entity is required on the part of PNYX in connection with the
execution and delivery by  PNYX of this Agreement or the consummation and
performance of the transactions contemplated hereby other than as required under
the federal securities laws.


Section 6.5          Disclosure.  No representation or warranty of PNYX
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


ARTICLE VII
CONDITIONS TO CLOSING OF
SELLER, BLUE STAR AND PNYX


Each obligation of the Seller, Blue Star and PNYX to be performed on the Closing
Date shall be subject to the satisfaction of each of the conditions stated in
this Article VII, except to the extent that such satisfaction is waived by the
Seller, Blue Star and PNYX in writing.


Section 7.1        Representations and Warranties Correct.  The representations
and warranties made by each of the Purchaser and RCI Holdings contained in this
Agreement will be true and correct as of the Closing Date.
 
Section 7.2         Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Purchaser and RCI Holdings on
or prior to the Closing Date will have been performed or complied with in all
respects.


Section 7.3         Delivery of Certificate.  Each of the Purchaser and RCI
Holdings shall provide to the Seller, Blue Star and PNYX certificates, dated the
Closing Date and signed by the President of the Purchaser, to the effect set
forth in Section 7.1 and 7.2 for the purpose of verifying the accuracy of such
representations and warranties and the performance and satisfaction of such
covenants and conditions.


Section 7.4         Payment of Purchase Price.  The Purchaser shall have
tendered the Purchase Price for the Shares as referenced in Section 1.2 to the
Seller concurrently with the Closing.


Section 7.5          Related Transactions.  The Related Transactions set forth
in Section 2.3 will be consummated concurrently with the Closing.

 
Stock Purchase Agreement - Page 15

--------------------------------------------------------------------------------

 

Section 7.6          Corporate Resolutions.  The Purchaser shall provide
corporate resolutions of the Board of Directors of the Purchaser which approve
the transactions contemplated herein and authorize the execution, delivery and
performance of this Agreement and the documents referred to herein to which it
is or is to be a party dated as of the Closing Date.


Section 7.7          Absence of Proceedings.  No action, suit or proceeding by
or before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Purchaser.


ARTICLE VIII
CONDITIONS TO CLOSING OF
THE PURCHASER AND RCI HOLDINGS


Each obligation of each of the Purchaser and RCI Holdings to be performed on the
Closing Date will be subject to the satisfaction of each of the conditions
stated in this Article VIII, except to the extent that such satisfaction is
waived by each of the Purchaser and RCI Holdings in writing.


Section 8.1         Representations and Warranties Correct.  The representations
and warranties made by the Seller, Blue Star and PNYX hereof shall be true and
correct as of the Closing Date.


Section 8.2         Covenants.  All covenants, agreements and conditions
contained in this Agreement to be performed by the Seller, Blue Star and PNYX on
or prior to the Closing Date will have been performed or complied with in all
respects.


Section 8.3          Delivery of Certificate.  The Seller, Blue Star and PNYX
will each provide to the Purchaser and RCI Holdings certificates, dated the
Closing Date and signed by the Seller and by the President or their General
Partner, respectively, to the effect set forth in Section 8.1 and 8.2 for the
purpose of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions.


Section 8.4         Delivery of Shares.  The Seller shall have delivered
certificates evidencing the Shares of Blue Star duly endorsed to the Purchaser
or accompanied by duly executed stock powers in form and substance satisfactory
to the Purchaser.


Section 8.5          Resolutions.  Blue Star and PNYX shall provide to the
Purchaser and RCI Holdings a corporate or partnership resolution of the Board of
Directors of each of Blue Star or the limited partnership, respectively, which
approve all of the transactions contemplated herein and authorizes the
execution, delivery and performance of this Agreement and the documents referred
to herein to which it is or is to be a party dated as of the Closing Date.


Section 8.6         Consents; Status of Permits and Licenses.  The Purchaser
shall have obtained all required approvals and authorizations to conduct its
business as is presently being conducted on the Blue Star Premises by Blue Star,
including if Purchaser so elects, a sexually oriented business license issued by
the City of Dallas, Texas for 1449 Inwood Road to operate an adult cabaret by
Blue Star after a revised application has been filed to reflect the sale of
shares to RCI Inwood.

 
Stock Purchase Agreement - Page 16

--------------------------------------------------------------------------------

 


Section 8.7          Related Transactions.  The Related Transactions set forth
in Section 2.3 will be consummated concurrently with the Closing.


Section 8.8          Ability to Audit.  Within the Due Diligence Period, the
financial records of Blue Star will be maintained and exist in such a manner as
to allow for a certified audit as determined by the Purchaser.


Section 8.9          Satisfactory Diligence.  Within the Due Diligence Period
(as defined in Section 9.2 below), the Purchaser will have concluded its due
diligence investigation of the Company and the business of Blue Star and its
respective assets and properties and all other matters related to the foregoing,
and will be satisfied, in their sole discretion, with the results thereof.


Section 8.10        Resignations.  All of the officers and directors of the
Company shall have provided to the Purchaser their written resignations.


Section 8.11        Termination of Existing Leases.   Any and all existing
leases for the Blue Star Premises will have been terminated.


Section 8.12       No Liabilities Outstanding.  Blue Star will have no
obligations or liabilities (contingent or otherwise) or unpaid bill to any third
party as of the Closing Date.
 
Section 8.13       Absence of Proceedings.  No action, suit or proceeding by or
before any court or any governmental or regulatory authority will have been
commenced and no investigation by any governmental or regulatory authority will
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company or any of its
assets.
 
ARTICLE IX
COVENANTS OF THE SELLER
 AND BLUE STAR


Section 9.1          Stand Still.  To induce the Purchaser to proceed with this
Agreement, the Seller and the Company agree that until the Closing Date or the
termination of this Agreement, no representative of the Company or any
representative of the Seller will offer to sell or solicit any offer to purchase
or engage in any discussions or activities of any nature whatsoever, directly or
indirectly, involving in any manner the actual or potential sale, transfer,
encumbrance, pledge, collateralization or hypothecation of any ownership
interest in or assets of the Company.  The Seller and the Company hereby agree
to advise the Purchaser of any contact from any third party regarding the
acquisition or other investment in the Company, or of any contact which would
relate to the transactions contemplated by this Agreement.


Section 9.2         Access; Due Diligence.  Between the date of this Agreement
and February 1, 2012 (the “Due Diligence Period”), the Seller shall cause the
Company to (a) provide the Purchaser and its authorized representatives
reasonable access to all its plants, offices, warehouse and other facilities and
properties, and to its books and records; (b) permit the Purchaser to make
inspections thereof; and (c) cause its officers and advisors to furnish the
Purchaser with such financial and operating data and other information with
respect to its business and properties and to discuss with the Purchaser and
their authorized representatives its affairs as the Purchaser may from time to
time reasonably request.

 
Stock Purchase Agreement - Page 17

--------------------------------------------------------------------------------

 


Section 9.3          Conduct of Business.  From the date of the execution hereof
until the Closing Date, the Company shall operate itself in the ordinary course
consistent with past practices, and:


 
(a)
The Company will not authorize, declare, pay or effect any dividends or
liquidate or distribute any common stock or other equity interest or undertake
any direct or indirect redemption, purchase or other acquisition of any equity
interest;



 
(b)
The Company will not make any changes in its condition (financial or otherwise),
liabilities, assets, or business or in any of its business relationships,
including relationships with suppliers or customers, that, when considered
individually or in the aggregate, might reasonably be expected to have a
material adverse effect on it;



 
(c)
The Company will not increase the salary or other compensation payable or to
become payable by it to any employee, or the declaration, payment, or commitment
or obligation of any kind for the payment by it of a bonus or other additional
salary or compensation to any such person except in the normal course of
business, consistent with its past practices;



 
(d)
The Company will not sell, lease, transfer or assign any of their assets,
tangible or intangible, other than inventory for a fair consideration, in the
ordinary course of business;



 
(e)
The Company will not accelerate, terminate, modify or cancel any agreement,
contract, lease or license (or series of related agreements, contracts, leases
and licenses) involving more than $5,000, either individually or in the
aggregate, to which it is a party, absent the consent of the Purchaser;



 
(f)
The Company will not make any loans to any person or entity, or guarantee any
loan, absent the consent of the Purchaser;



 
(g)
The Company will not waive or release any right or claim held by it, absent the
consent of the Purchaser;



 
(h)
The Company will operate its business in the ordinary course and consistent with
past practices so as to preserve its business organization intact, to retain the
services of its employees and to preserve its goodwill and relationships with
suppliers, creditors, customers, and others having business relationships with
it;



 
(i)
The Company will not issue any note, bond or other debt security or create,
incur or assume, or guarantee any indebtedness for borrowed money or capitalized
lease obligations;


 
Stock Purchase Agreement - Page 18

--------------------------------------------------------------------------------

 


 
(j)
The Company will not delay or postpone the payment of accounts payable and other
liabilities outside the ordinary course of business;



 
(k)
The Company will not make any loan to, enter into an employment agreement with,
or enter into any other transaction with, any of its directors, officers, and
employees;



 
(l)
The Company will not make any change in any method, practice, or principle of
accounting involving its business or assets;



 
(m)
The Company will not issue, sell or otherwise dispose of any of its capital
stock or create, sell or dispose of any options, rights, conversion rights or
other agreements or commitments of any kind relating to the issuance, sale or
disposition of any of its equity interests;



 
(n)
The Company will not reclassify, split up or otherwise change any of its common
stock or capital structure;



 
(o)
The Company will not be a party to any merger, consolidation or other business
combination; and



 
(p)
The Company shall perform in all material respects all of its obligations under
material contracts, leases and other documents relating to or affecting any of
its assets, property or its business.



ARTICLE X
TAX COVENANTS; CLOSING ADJUSTMENTS


Section 10.1        Tax Covenants.


(a)           The Seller shall be responsible for, and shall pay or cause to be
paid, and shall indemnify and hold the Company and Purchaser harmless from and
against any and all federal, state and local income and property (real and
personal) taxes, including penalties and interest, if any, thereon, and for any
taxes or obligations or liabilities that may be due pursuant to the Patron Tax,
which Patron Tax was implemented by the Texas legislature, or any obligations or
liabilities pursuant to any amendments or legislation passed in connection
therewith relating to the obligation of the Company to make payment of the
Patron Tax (individually, a “Tax” and collectively, “Taxes”) that may be imposed
on or assessed against the Company and/or Purchaser on account of taxes imposed
upon the Company or its assets prior to the Closing Date, including all taxes
due on income received by the Company prior to the Closing Date and real
property taxes due under any lease agreement for the Blue Star Premises.  The
Seller shall also pay or cause to be paid and shall indemnify and hold harmless
the Company and Purchaser against all losses, damages and reasonable third party
costs and expenses (including reasonable attorney, accountant and expert witness
fees and disbursements) (“Related Costs”) incurred in connection with the Taxes
for which the Seller indemnifies the Company and Purchaser pursuant to this
Section 10.1 (a)(or any asserted deficiency, claim demand or assessment,
including the defense or settlement thereof) or the enforcement of this Section
10.1(a).  Any payment required to be made by the Seller pursuant to this Section
10.1(a) shall be made within 30 days of written notice from the Purchaser.

 
Stock Purchase Agreement - Page 19

--------------------------------------------------------------------------------

 


(b)           The Purchaser shall be responsible for, and shall pay or cause to
be paid, and shall indemnify and hold the Seller harmless from and against, any
and all Taxes that may be imposed on or assessed against the Seller on account
of Taxes imposed on the Company or its assets following the Closing Date,
including all taxes due on income received by the Company beginning after the
Closing Date.  The Purchaser shall also pay or cause to be paid and shall
indemnify and hold harmless the Seller from and against all Related Costs of the
Seller incurred in connection with the Taxes for which the Purchaser indemnifies
the Seller pursuant to this Section 10.1(b) (or any asserted deficiency, claim,
demand or assessment, including the defense or settlement thereof) or the
enforcement of this Section 10.1(b).  Any payment required to be made by the
Purchaser pursuant to this Section 10.1(b) shall be made within 30 days of
written notice from the Seller.


(c)           For purposes of this Article X, Taxes for the period up to and
including the Closing Date (“Sellers’ Taxes”) shall be determined on the basis
of an interim closing of the books as of the Closing Date; provided, however,
that in the case of any Tax not based on income or receipts, such Seller’s Taxes
shall be equal to the amount of such Tax for the taxable year multiplied by a
fraction, the numerator of which shall be the number of days from the beginning
of the taxable year through the day prior to the Closing Date, and the
denominator of which shall be the number of days in the taxable year.


(d)           The Purchaser shall be responsible for filing or causing to be
filed all tax returns required to be filed by or on behalf of the Company after
the Closing Date (other than tax returns for periods ending on or before the
Closing Date but not due until after the Closing Date).


(e)           The Seller and the Purchaser shall cooperate fully with each other
and make available to each other in a timely fashion such Tax data and other
information and personnel as may be reasonably required for the payment of any
estimated Taxes and the preparation of any tax returns required to be prepared
hereunder.  The Seller and the Purchaser shall make available to the other, as
reasonably requested, all information, records or documents in their possession
relating to Tax liabilities of the Company for all taxable periods thereof
ending on, before or including the Closing Date and shall preserve all such
information, records and documents until the expiration of any applicable Tax
statute of limitations or extensions thereof; provided, however, that if a
proceeding has been instituted for which the information, records or documents
are required prior to the expiration of the applicable statute of limitations,
then such information, records or documents shall be retained until there is a
final determination with respect to such proceeding.


(f)           The Purchaser and the Seller shall promptly notify each other in
writing upon receipt by the Purchaser or the Seller, as the case may be, of any
notice of any tax audits of or assessments against the Company for taxable
periods ending on or before the Closing Date.  The failure of one party promptly
to notify the other party of any such audit or assessment shall not forfeit the
right to indemnity except to the extent that a party is materially prejudiced as
a result.  The Purchaser shall have the right to represent any of the Company’s
interests in any tax proceeding relating to such tax audits or assessments and
to employ counsel of its choice at its expense provided, however, that the
Seller may, at its own cost and expense, participate in such proceedings
relating to such tax audits or assessments.  The Purchaser, on the one hand, and
the Seller, on the other, each agree to cooperate fully with the other and its
or their respective counsel in the defense against or compromise of any claim in
any tax proceeding.

 
Stock Purchase Agreement - Page 20

--------------------------------------------------------------------------------

 


(g)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all obligations under this Article X will survive the Closing
hereunder and continue until 30 days following the expiration of the statute of
limitations on assessment of the relevant Tax.


Section 10.2        Closing Adjustments.  The Seller, the Company and the
Purchaser agree that there will be an adjustment made within ninety (90) days of
the Closing Date to adjust for any liabilities that are found to exist of the
Company as of the Closing Date so that the Seller shall be responsible and
liable to the Purchaser for the liabilities of the Company that exist as of the
Closing Date, less any credit which the Seller would be entitled to for cash on
hand, credit card receivables or pro rata portion of prepaid items.


ARTICLE XI
INDEMNIFICATION


Section 11.1        Indemnification from Seller and PNYX.  Seller and PNYX,
jointly and severally, agree to and shall indemnify, defend (with legal counsel
reasonably acceptable to the Purchaser), and hold each of the Purchaser and RCI
Holdings, its officers, directors, employees, affiliates, parent, agents, legal
counsel, successors and assigns (collectively, the "Purchaser Group") harmless
at all times after the date of this Agreement, from and against any and all
actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, penalties or injury  (including reasonable attorneys=
fees and costs of any suit related thereto) suffered or incurred by any of the
Purchaser Group arising from: (a) any misrepresentation by, or breach of any
covenant or warranty of the Seller, PNYX or the Company contained in this
Agreement, or any exhibit, certificate, or other instrument furnished or to be
furnished by Seller, PNYX or the Company hereunder; (b) any nonfulfillment of
any agreement on the part of the Seller, PNYX or the Company under this
Agreement; (c) any liability or obligation due to any third party by the Company
incurred at or prior to the Closing Date; (d) any suit, action, proceeding,
claim or investigation against the Purchaser which arises from or which is based
upon or pertaining to Seller’s or any of the Company’s conduct or the operation
or liabilities of the business of the Company prior to the Closing Date,
including, but not limited to any claim of alleged misclassification of
entertainers as independent contractors by any individual or governmental agency
or any other claim alleging violations of any labor laws by any individual or
government agency or (e) any suit, action, proceeding, claim or investigation
against any of the Purchaser Group arising out of or resulting in any claims by
any landlord that the Company failed to fulfill any of its obligations under any
lease agreement at any time prior to the Closing Date of this Agreement.

 
Stock Purchase Agreement - Page 21

--------------------------------------------------------------------------------

 

Section 11.2        Indemnification from Purchaser.  The Purchaser agrees to and
shall indemnify, defend (with legal counsel reasonably acceptable to the Seller)
and hold the Seller and his affiliates, agents, legal counsel, successors and
assigns (collectively, the "Seller Group") harmless at all times after the date
of the Agreement from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury (including reasonable attorneys’ fees and costs of any suit related
thereto)  suffered or incurred by any of the Seller Group, arising from (a) any
misrepresentation by, or breach of any covenant or warranty of the Purchaser
contained in this Agreement or any exhibit, certificate, or other agreement or
instrument furnished or to be furnished by Purchaser hereunder; (b) any
nonfulfillment of any agreement on the part of the Purchaser under this
Agreement; (c) any liability or obligation due to any third party by the Company
which arose from any activities which occurred subsequent to the Closing Date;
or (d) any suit, action, proceeding, claim or investigation against the Seller
which arises from or which is based upon or pertaining to the Purchaser’s
conduct or the operation of the business of  the Company and occurred subsequent
to the Closing Date.
 
Section 11.3       Defense of Claims.  If any lawsuit, enforcement action or any
attempt to collect on an alleged liability is filed against any party entitled
to the benefit of indemnity hereunder, written notice thereof shall be given to
the indemnifying party within ten (10) business days after receipt of  notice or
other date by which action must be taken; provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure.  After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party's cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom, but the fees and expenses of
such counsel shall be at the expense of such indemnified party, except to the
extent that (i) the employment thereof has been specifically authorized by the
indemnifying party in writing, (ii) the indemnifying party has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict of any material issue between the position of the indemnifying
party and the position of such indemnified party, in which case the indemnifying
party shall be responsible for the reasonable fees and expenses of no more than
one such separate counsel.  The indemnifying party shall not, without the prior
written consent of the indemnified party, effect any settlement of any
proceeding in respect of which any indemnified party is a party and indemnity
has been sought hereunder unless such settlement of a claim, investigation,
suit, or other proceeding only involves a remedy for the payment of money by the
indemnifying party and includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.


Section 11.4        Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individuals or entities absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys=
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.
 
 
Stock Purchase Agreement - Page 22

--------------------------------------------------------------------------------

 


Section 11.5        Right to Offset.  In the event that the Company, the
Purchaser or RCI Holdings are entitled to indemnification in accordance with
Article X, Section 11.1 and/or Section 11.3 hereof, including the payment by the
Purchaser of any debts of liabilities resulting from the purchase of the Shares
which were incurred prior to the Closing Date, including any obligations or
liabilities to pay the Patron Tax, then Purchaser, the Company or RCI Holdings,
an affiliate of the Purchaser, who has entered into certain Related Transactions
contemporaneously with the Closing of the Acquisition, shall have the right to
offset any such amount from any obligations that are then due and payable to
either the Seller or PNYX.  Notwithstanding the foregoing, neither the Company
nor the Purchaser may effect any settlement or compromise of any tax liability
which would be owed by Seller as set forth in Article X for which the Company or
the Purchaser would be entitled to a right of offset under this Section 11.5
without the prior written consent of the Seller.


Section 11.6        Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
thirty-six (36) months from the Closing Date (“Survival Date”).  Notwithstanding
anything to the contrary contained herein, no claim for indemnification may be
made against the party required to indemnify (the “Indemnitor”) under this
Agreement unless the party entitled to indemnification (the “Indemnitee”) shall
have given the Indemnitor written notice of such claim as provided herein on or
before the Survival Date.  Any claim for which notice has been given prior to
the expiration of the Survival Date shall not be barred hereunder.


ARTICLE XII
MISCELLANEOUS


Section 12.1        Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 12.2        Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:

 
Stock Purchase Agreement - Page 23

--------------------------------------------------------------------------------

 



 
(a)
If to the Seller:
Thanasi Mantas
     
7203 John Carpenter Freeway
     
Dallas, Texas 75247
           
with a copy to:
Roger Albright
     
3301 Elm Street
     
Dallas, Texas 75226-2562
         
(b)
If to Blue Star:
Blue Star Entertainment, Inc.
     
Attn:  Thanasi Mantas, President
     
7203 John Carpenter Freeway
     
Dallas, Texas 75247
           
with a copy to:
Roger Albright
     
3301 Elm Street
     
Dallas, Texas 75266-2562
         
(c)
If to PNYX:
PNYX Limited Partnership
     
7203 John Carpenter Freeway
     
Dallas, Texas 75247
           
With copy to:
Roger Albright
     
3301 Elm Street
     
Dallas, Texas 75226-2562
         
(d)
If to RCI Inwood or
RCI Dining Services (Inwood), Inc.
   
RCI Holdings:
RCI Holdings, Inc.
     
Attn:  Eric Langan, President
     
10959 Cutten Road
     
Houston, Texas  77066
           
with a copy to:
Robert D. Axelrod
     
Axelrod, Smith & Kirshbaum
     
5300 Memorial Drive, Suite 700
     
Houston, Texas  77007



A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.


Section 12.3        Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 
Stock Purchase Agreement - Page 24

--------------------------------------------------------------------------------

 


Section 12.4        Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 12.5       Public Announcements.   The parties hereto agree that prior
to making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 12.6        Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 12.7        Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Harris County, Texas.


Section 12.8        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 12.9       Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 12.10     Section Headings.  The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.

 
 Stock Purchase Agreement - Page 25

--------------------------------------------------------------------------------

 


Section 12.11      No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of The Company) or any entity that is not a party to
this Agreement.


Section 12.12      Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.


Section 12.13      Further Assurances.  Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 12.14      Exhibits Not Attached.  Any exhibits not attached hereto on
the date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


Section 12.15      Termination of Agreement.  This Agreement shall terminate and
be of no force and effect and all other agreements executed herewith shall be of
no force and effect if:  (i) the transactions contemplated by this Agreement are
not consummated on or before February 15, 2012, unless all of the parties hereto
agree in writing to extend the Agreement or (ii) all of the parties agree in
writing to terminate this Agreement sooner.


Section 12.16      Attorney Review - Construction.  In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.


Section 12.17      Gender.  All personal pronouns used in this Agreement shall
include the other genders, whether used in the masculine, feminine or neuter
gender and the singular shall include the plural and vice versa, wherever
appropriate.


[SIGNATURES ON FOLLOWING PAGE]

 
 Stock Purchase Agreement - Page 26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
to become effective as of the date first set forth above.



 
RCI DINING SERVICES (INWOOD), INC.
     
/s Eric Langan
 
By:  Eric Langan, President
     
RCI HOLDINGS, INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
     
BLUE STAR ENTERTAINMENT, INC.
     
/s/ Thanasi Mantas
 
By:  Thanasi Mantas, President
     
SELLER:
         
By:
/s/ Thanasi Mantas
   
Thanasi Mantas, Individually
       
PNYX LIMITED PARTNERSHIP
     
By:
/s / Alexi Mantas
   
Althkos, Inc., General Partner
   
By:  
Alexi Mantas, President


 
 

--------------------------------------------------------------------------------

 


EXHIBIT “A”


Address: 1449 Inwood Road, Dallas, Texas 75247


Being a 1.704 acre tract of land situated in the H. Bennett Survey, Abstract
Number 83, Dallas County, Texas, same being all of Lot 1, Block 7913, SPEED CAR
WASH, an addition to the City of Dallas as recorded in Volume 86158, Page 2007,
Map Records, Dallas County, Texas, and being further described as follows:


BEGINNING at an Aluminum Monument found for corner at the northerly end of a
circular clip at the intersection of the southerly line of Irving Boulevard
(130' R.O.W.) with the northwesterly line of Inwood Road (136' R.O.W.), said
circular corner clip having a radius of 115.00 feet and a chord which bears
South 29 Degrees, 48 Minutes, 34 Seconds East for 93.03 feet;


THENCE along said circular corner clip in a southeasterly direction, through a
central angle of 47 Degrees 42 Minutes, 58 Seconds, for an arc distance of 95.77
feet to an Aluminum Monument found for corner at the end of said corner clip,
same being in the northwesterly line of said Inwood Road;


THENCE South 26 Degrees, 33 Minutes, 30 Seconds West along said northwesterly
line, for a distance of 154.39 feet to a 1/2" capped iron rod set for corner;


THENCE South 71 Degrees, 18 Minutes, 10 Seconds West departing said
northwesterly line, for a distance of 176.70 feet to a 1/2" capped iron rod set
for corner;


THENCE South 74 Degrees, 05 Minutes, 50 Seconds West for a distance of 116.74
feet to a 1/2" capped iron rod set for corner;


THENCE North 14 Degrees, 36 Minutes, 15 Seconds East for a distance of 343.12
feet to an "X" cut in concrete set for corner in the curving southerly line of
aforementioned Irving Boulevard, same being the beginning of a curve to the
right, having a radius of 1367.69 feet and a chord which bears South 83 Degrees,
30 Minutes, 15 Seconds East for 217.31 feet:


THENCE along said southerly line of Irving Boulevard, through a central angle of
09 Degrees, 06 Minutes, 48 Seconds, for an arc distance of 217.54 feet to the
POINT OF BEGINNING, and containing 74,219 square feet or 1.704 acres of land,
more or less.

 
Stock Purchase Agreement - Page 28

--------------------------------------------------------------------------------

 
